COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-12-00525-CV


Patricia J. Sutton                            § From the 89th District Court

                                              § of Wichita County (167,053A)
v.
                                              § November 14, 2013

Kurt William Helwig, David R. Shoop,          § Per Curiam
Shoop's Texas Termite & Pest Control
and Shoop's Enterprises, Inc.                 §

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that appellant Patricia J. Sutton shall pay all costs of

this appeal, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS


                                       PER CURIAM